


Exhibit 10.4.3

 

ONEBEACON’S 2009 MANAGEMENT INCENTIVE PLAN

 

Purpose

 

The Management Incentive Plan (MIP) is an integral part of the total
compensation program for managers and certain senior key individual
contributors. Its primary purpose is to focus attention on 2009 profitability
goals and to reward eligible participants for the achievement of those goals.

 

Eligibility

 

The Plan is limited to home office and field office senior staff who have a
significant impact on OneBeacon’s operating results.

 

TARGET AWARDS

 

Target awards for all participants are expressed as a percent of salary.

 

PERFORMANCE MEASURES

 

The Corporate MIP pool will be established based upon achievement of a 95% GAAP
combined ratio for total OneBeacon operations. At a corporate combined ratio of
95%, the plan will fund an amount equal the sum of each of the plan’s
participant’s potential award at their target bonus percentage. The OneBeacon
Insurance Group, Ltd. Compensation Committee (the “Compensation Committee”) may
adjust the size of the pool based on under or over achievement of the company’s
target combined ratio and other objectives at its sole discretion.

 

Individual Awards

 

Each business unit will be judged against a number of metrics including, where
appropriate, a combined ratio target, agreed to in advance with the President of
OneBeacon.  Generally these targets will relate to the aggregate financial plan
rolled up by branch and line of business, but the targets will not always match
the plan (in many cases, the targets are more aggressive). If the combined ratio
target is achieved, in conjunction with other business metrics, the business may
be awarded 100% of its indicated share of the corporate pool. Businesses failing
to reach target may or may not, at the discretion of the President, receive a
reduced, partial allocation of the pool. Businesses exceeding objectives may
receive greater than 100% of indicated allocation.  In no event will the sum of
the performance adjusted business unit pools be greater than the performance
adjusted company pool as authorized by the Compensation Committee.

 

Within each business, it will be the prerogative of the business leader, with
guidance from and after consultation with the company President, to further
allocate the business’ pool amount to the constituent branches, lines of
business and individuals, based upon performance against targets established
within the business. It will be the responsibility of the business leader, with
guidance from the President, to establish appropriate targets for the
constituent branches, lines of business, departments, or individuals at the
outset of the MIP year.

 

For corporate or administrative functions that support all or multiple regions
or businesses, MIP individuals will receive allocations from the corporate pool
based upon attainment of their department and individual MIP goals for 2009.

 

1

--------------------------------------------------------------------------------


 

The salary used to determine the amount of the individual awards will be that in
effect at the end of the plan year (12/31/09).

 

PLAN PARTICIPATION FOR NEW HIRES

 

Employees hired during the plan year are eligible to participate in the MIP. 
Awards will be pro-rated specifically based on date of hire.

 

PAYMENT OF AWARDS

 

Unless payment is deferred in accordance with an election made by the
participant in accordance with procedures adopted by OneBeacon Insurance
Company, payment of any MIP award shall be made by the Company no later than 2
1/2 months after the end of the Company’s fiscal year in which such MIP award is
earned, but in any event not prior to the Compensation Committee’s review and
evaluation of performance results following the end of the plan year.  In all
cases, no payment will be made until the Compensation Committee approves the
overall corporate performance factor and performance adjusted MIP pool and no
payment will be made to the CEO or any of the other executive officers without
specific approval from the Committee.

 

Special Circumstances

 

The Compensation Committee may, in its sole discretion, also recognize
extraordinary conditions or circumstances in determining payment levels.

 

In the event of termination prior to the payment of awards, no incentive
payments will be made.  However, in the event of retirement or reduction in
force at or after the end of the plan year, but before payment is made,
incentive payments may be made if approved by the senior business leader.
Payment shall be contingent upon the participant signing a OneBeacon Agreement
and Release as consideration for all incentive payments. No participant who was
terminated prior to the payment of awards due to a reduction in force may be
considered for an incentive payment unless the participant also signed the
Agreement and Release provided to the participant at the time of termination
within the time period specified in the Agreement and Release. For purposes of
the plan, “retirement” shall mean termination of service with the company, other
than for cause, at any time after attaining age sixty (60) or termination of
service under circumstances which the Committee deems equivalent to retirement.
These exceptions will be made on a case by case basis. In the event of death or
disability, the plan participant or beneficiary may be considered for a partial
award payment if approved by the senior business leader.

 

In no way does eligibility in this plan imply an obligation of payment on the
part of OneBeacon nor should it be construed as a promise of continued
employment.

 

EFFECT ON BENEFIT PLANS

 

Amounts paid under the terms of this plan will not be counted for purposes of
determining compensation under any employee benefit plan sponsored by OneBeacon.

 

Plan Continuation

 

Notwithstanding any of the aforementioned, the plan may be amended or
terminated, in whole or in part, at any time, by the Compensation Committee.

 

2

--------------------------------------------------------------------------------
